Case 1:21-cv-00750-JSR Document 13 Filed 02/17/21 Page 1 of 3

Revised Form D—For cases assigned to Judge Rakoff Effective September 10, 2010

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARKETSHARE CORP. CIVIL CASE MANAGEMENT PLAN
(JUDGE RAKOFF)
Plaintiff,
- against - 21 Civ. 00750 (ISR)
TRANSACTIS, INC. and
MASTERCARD, INCORPORATED

Defendants

 

This Court requires that this case shall be ready for trial on
7-15-2021.

After consultation with counsel for the parties, the following Case Management Plan is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil

Procedure.

A. The case is not to be tried to a jury.

B. Joinder of additional parties must be accomplished by 4-1-2021.

C. Defendants had accepted sérvice of Plaintiffs Summons and Complaint and will file and serve

their respective responses thereto by 3-10-2021. Amended pleadings may be filed without leave
of Court until 3-31-2021.

D. Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

1. Documents, First request for production of documents, if any, must be served by
3-5). Further document requests may be served as required, but no document request
may be served later than 30 days prior to the date of the close of discovery as set forth in item

6 below.

alae
2. interrogatories. Interrogatories pursuant olen. ye Local Civil Rules of the
Southern District of New York must be served by, . No other interrogatories are
permitted except upon prior express permission of Judge Rakoff. No Rule 33.3(a) interrogatories
need he served with respect to disclosures automatically required by Fed. R. Civ. P. 26(a).

   
  

3. Experts. Every party-proponent of a claim (including any counterclaim, cross-claim, or
third-party claim) that intends to offer expert testimony in respect of such claim must make the
disclosures required by Fed. R. Civ. P. 26(a)(2) by 4-27-2021. Every party-opponent
Case 1:21-cv-00750-JSR Document 13 Filed 02/17/21 Page 2 of 3

of such claim that intends to offer expert testimony in opposition to such claim must make the
disclosures required by Fed. R. Civ. P. 26(a)(2) by 5-7-2021. No expert testimony (whether
desionated as “rebuttal” or otherwise) will be permitted by other experts or beyond the scope
of the opinions covered by the aforesaid disclosures except upon prior express permission of
the Court, application for which must be made no later than 10 days after the date specified in
the immediately preceding sentence. All experts may be deposed, but such depositions must
occur within the time limit for all depositions set forth below.

4, Depositions. All depositions (including any expert depositions, see item 3 above) must be
completed by 5-27-2021. Unless counsel agree otherwise or the Court so orders, depositions shall
not commence until all parties have completed the initial disclosures required by Fed. R. Civ. P.
26(a)(1) or until four weeks from the date of this Order, whichever is earlier. Depositions shall
proceed concurrently, with no party having priority, and no deposition shall extend beyond one
business day without prior leave of the Court.

5. Pecuests to Admit. Requests to Admit, if any, must be served by 4-27-2021 [insert date
‘hat is no later than 30 days prior to date of close of discovery as set forth in item 6
below].

6. All discovery is to be completed by 5-27-2021. Interim deadlines for items 1-5 above

 

mav be exiended by the parties on consent without application to the Court, provided the parties
are certain wey can still meet the discovery completion date set forth in this paragraph. The
discoverv completion date may be adjourned only upon a showing to the Court of extraordinary
circumstances, and may not be extended on consent.

E. Post-discovery summary judgment motions in the form prescribed by the Court’s Individual
Rules of Praciice may be brought on without further consultation with the Court provided that a Notice of
any such motion, in the form specified in the Court’s Individual Rules of Practice, is filed no later than
one week following the close-of-discovery date (item D-6 above) and provided that the moving papers are
served by 6-1-?21 answering papers by 6-28-2021 and reply papers by

 

 

7-8-2021 [the ly «: these days being no later than six weeks following the close of discovery]. Each
party must file i: respective papers with the Clerk of the Court on the same date that such papers are
served. Additionally, on the same date that any papers are served and filed, counsel filing and serving the
papers nist arrares to deliver courtesy non-electronic hard copies to the Courthouse for delivery to
Chambers.

F. A final pre-irial conference, as Yew. as oral argument on any post-discovery summary judgment
motions, shall be held on ws ch [date to be inserted by the Court], at which time the
Court shall s.! 9 firm trial at sa vile a other requirements for the Joint Pretrial Order and/or
other pre-iriui submissions shall be governed by the Court’s Individual Rules of Practice.

G. All melons and applications shall be governed by Judge Rakoff’s Individual Rules of

Practice. Cou | «all promptly familiarize themselves with all of the Court’s Individual Rules, as
well as witht! oo:! Rules for the United States District Court for the Southern District of New
York.

“C ORDERED.

 

 

 

 

 

 
Case 1:21-cv-00750-JSR Document 13 Filed 02/17/21 Page 3 of 3

QU fkekg

(/ JED S. RAKOFE
US.D.J.

 

DATED: New York, ve, ork
~~ - (

12/4

 

 

 

 

 

 

 

 
